                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                            DOCKET NO. 5:19-cv-00087-MOC

 SANDRA PRESNELL MEADOWS,                                   )
                                                            )
                        Plaintiff,                          )
                                                            )
 Vs.                                                        )            ORDER
                                                            )
 ANDREW SAUL,                                               )
 Acting Commissioner of Social Security                     )
                                                            )
                       Defendant.                           )




       THIS MATTER is before the Court on plaintiff’s Motion for Admission Pro Hac Vice of

David F. Chermol. Having considered such motion, the Court enters the following Order.



                                           ORDER

       IT IS, THEREFORE, ORDERED that plaintiff’s Motion for Admission Pro Hac Vice

(#5) of David F. Chermol is GRANTED, and Mr. Chermol is admitted to practice before the Bar

of this Court while appearing with Mr. Eaglin in this particular case.




                                         Signed: July 26, 2019




                                                -1-
